Citation Nr: 0610964	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-36 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease, status post-coronary 
artery bypass graft, as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1950 to November 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The August 2002 rating 
decision found that new and material evidence had not been 
received to reopen the claims of service connection for 
hypertension and a heart disorder.

The veteran testified at a Video Teleconference Hearing in 
May 2004 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

In a September 2004 decision, the Board determined that the 
veteran had submitted new and material evidence to reopen his 
previously denied claims and remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  Hypertension was noted on the veteran's entrance 
examination, and was not worsened during service beyond the 
normal progression of the disorder.

3.  The preponderance of the probative evidence indicates 
that coronary artery disease is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1113, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306(a), 
3.307, 3.309 (2005).

2.  Coronary artery disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in or aggravated by active service, and it is not 
causally related to a service-connected condition.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in June 2002 and November 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as an October 2003 
Statement of the Case (SOC), and October 2005 Supplemental 
Statement of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, VA outpatient treatment 
reports and examination reports, private treatment reports, 
and the transcript of the hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Relevant Law and Regulation

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Secondary service connection may be 
granted for disability that is proximately due to, the result 
of, or aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and cardiovascular disease, 
to include hypertension, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§  3.307, 
3.309 (2005).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1111; see 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. 
§ 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  If a pre- existing disorder is 
"noted" on entering service, in accordance with 38 U.S.C.A. § 
1153, the veteran has the burden of showing an increase in 
disability during service. If the veteran meets that burden 
and shows that an increase in disability occurred, then the 
presumption of aggravation is triggered, and the burden 
shifts to the government to show that any increase was due to 
the natural progress of the disease.  Wagner, 370 F.3d at 
1096.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Analysis

The service medical records reflect that, on his December 
1950 Report of Medical History for enlistment in the U.S. 
Navy, the veteran denied any history of high blood pressure 
or symptoms of a heart disorder.  At his December 1950 
enlistment examination, however, his blood pressure was found 
to be 140/98, and his heart was found to have mild 
tachycardia due to tension on that examination.  The examiner 
noted that a chest X-ray should be conducted at the first 
opportunity and recorded in the veteran's records.  An entry 
of the next day reflects that a chest X-ray was negative.

Subsequent chest X-rays of August 1952 and September 1953 
also were negative.  An October 1954 note in the service 
medical records reflects that the veteran was being examined 
for discharge from active duty when he was found to have a 
diastolic pressure constantly over 90 mm Hg with systolic 
pressures up to 176 mm Hg.  The blood pressure reading from 
his enlistment examination was also noted. Although he was 
asymptomatic, it was recommended that he be investigated for 
hypertension before separation.  Records from later that same 
month note that he was transferred to a Naval hospital and 
admitted with a blood pressure reading of 160/110, otherwise 
no abnormalities were noted.  The admitting diagnosis was 
hypertension.

An eye consultation determined that the veteran's eye grounds 
were described as showing Grade I or equivocal hypertensive 
changes.  A genitourinary consultation found chronic 
prostatitis to be present.  This condition was treated with 
antibiotics and massage, and the blood pressure readings soon 
returned from 150/85 to normal limits of 135/85 and remained 
there throughout his hospitalization.  In November 1954, he 
was discharged to duty and was considered to be fit for 
separation from service.  Diagnosis was prostatitis, chronic, 
nongonoccocic, organism unknown. Moreover, it was stated that 
this condition did not exist prior to enlistment. 

On his November 1954 discharge examination, the veteran's 
heart was clinically evaluated as normal, and it was noted 
that his chest X-ray was negative.  His blood pressure 
reading was 128/86.  Nevertheless, it was noted that the 
October 1954 separation physical found a slight hypertension, 
but that during the subsequent hospitalization it returned to 
normal limits.  It was also noted that he was found to have a 
chronic prostatitis during this hospitalization.  He was 
determined to be physically qualified for discharge from 
active service.

The claims file reflects that the veteran applied for VA 
benefits in 1961.  In a February 1961 report, David A. 
Haught, M.D., advised that the veteran presented on November 
2, 1955, and that his blood pressure reading on that date was 
170/90.  Dr. Haught related that, during his treatment of the 
veteran over the intervening six years, his diastolic 
pressure was always elevated.  In September 1960 it was 
170/70, and in February 1961, 170/100.

The April 1961 VA examination report reflects that the 
veteran related that he had not received any treatment after 
his discharge from active service.  The examiner noted high 
diastolic and elevated systolic blood pressure and rapid 
heart action.  He diagnosed essential hypertension, mild 
cardiac enlargement, and rapid heart.  A June 1961 rating 
decision determined that the veteran's hypertension and rapid 
heart rate were shown to have existed prior to service, and 
they were not aggravated by his active service.

The veteran's extensive private treatment records for the 
period 1992 to 2005 reflect treatment for his multiple 
medical problems, to include his hypertension and heart 
disorder.  With the exception of a report by Philip D. 
Troyer, M.D., however, they do not contain any comment or 
opinion that the veteran's hypertension or coronary artery 
disease is related in any way to his active military service.  
The same state of affairs exists with his VA out-patient 
treatment records for the period September 2002 to May 2004.

In a November 2002 report, which was received by the RO in 
July 2003, Dr. Troyer related that the veteran "apparently 
developed hypertension while in the Navy," and that he since 
had developed cardiomyopathy and coronary artery disease.  
Dr. Troyer then observed that hypertension certainly was a 
risk factor for development of those conditions, that the 
veteran continued to have a tendency to hypertension without 
medical therapy, and that he had few remaining risk factors 
for the development of cardiomyopathy and coronary artery 
disease.

In written submissions to the RO and to the Board and in his 
testimony before the undersigned, the veteran related his 
pre-discharge in-service hospitalization for hypertension, 
and he asserts that he did not have hypertension when he 
enlisted and is therefore entitled to service connection for 
the conditions now before the Board.  In a July 2003 
statement, the veteran related that, after his discharge from 
active service, he was rejected for employment because of 
hypertension.  He was prescribed medication for his 
hypertension in 1968 after his provider noted an abnormality 
on an electrocardiogram.

At his hearing, the veteran related that he did not seek any 
treatment for his hypertension within one year of his 
discharge from service.  He offered no indication of any 
contact with a medical provider prior to his 1961 VA 
examination.  He also related that Dr. Troyer based his 
November 2002 opinion on the 1961 VA examination report, and 
that Dr. Troyer had no access to his service medical records.  
The veteran also related that, other than Dr. Troyer, none of 
his other providers ever told him his hypertension or 
coronary artery disease was related to his active military 
service.  

Pursuant to the remand, the RO requested a comprehensive 
medical review of the veteran's claims file.  In the 
September 2005 report, the VA examiner opined that, with a 
blood pressure reading of 140/98, the veteran manifested 
moderate hypertension at his induction physical examination 
in December 1950.  He further stated that the blood pressure 
reading at that time clearly reflects that hypertension 
unmistakably pre-existed service.  The examiner also stated 
that the veteran's hypertension was not caused by or worsened 
as a result of his military service.  He indicated that the 
record clearly reflects that the veteran's hypertension was 
not worsened beyond the natural progress, and that his 
condition actually improved by discharge following 
hospitalization.  He also noted that the veteran's problem 
with hypertension worsened following discharge during which 
the veteran was not under treatment for hypertension.  

The examiner further opined that the veteran's 
arteriosclerotic coronary artery disease and severe systolic 
dysfunction with secondary cardiomyopathy can be considered 
secondary to or aggravated by his hypertension, which was not 
caused by or aggravated by his military service.   The 
examiner reasoned that the veteran's hypertension was caused 
by and aggravated by his congenital polycystic disease of the 
kidneys as shown on CT scan, and was not worsened by his 
military service.

The Board finds that the evidence shows the veteran's 
hypertension was noted on his entrance examination.  Because 
the existence of hypertension was noted when the veteran was 
examined on entering service, he is not entitled to the 
presumption of soundness on entering service.  In order to be 
entitled to service connection for the disorder, the evidence 
must show that the disorder underwent an increase in 
disability during service that was not due to the natural 
progress of the disease.  

Evidence of the veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support 
a finding of aggravation, the evidence must establish that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a) (2003).  The evidence of the 
veteran being hospitalized for evaluation of hypertension, 
with subsequent improvement in his hypertension following 
treatment for chronic prostatitis, does not, therefore, 
constitute evidence of aggravation, especially given the fact 
that his blood pressure was better on separation from service 
than on entrance.  More importantly, as found by the VA 
examiner in September 2005, the veteran's hypertension was 
not worsened beyond the normal progression of the disorder 
during service.  This opinion was rendered following complete 
review of the claims file.

The only other medical opinion in the record is from Dr. 
Troyer, who only reviewed the 1961 VA examination report.  
Dr. Troyer opined that the veteran "apparently" developed 
hypertension in the Navy.  This opinion is tentative at best, 
and was not based upon a review of the service records, which 
clearly noted a high blood pressure reading on entrance 
examination.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  
Thus, the Board finds that Dr. Troyer's opinion is entitled 
to little, if any, probative weight.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995); Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993).

Thus, the evidence clearly shows the veteran's hypertension 
existed prior to service and was not aggravated beyond the 
normal progression of the disorder.  Thus, service connection 
for hypertension is denied.

With respect to the claim for service connection for coronary 
artery disease, the earliest indication of this disorder was 
in 1986, as noted in medical records from Dr. Wray.  Such is 
30 years after his discharge from service.  While the VA 
examiner opined that the veteran's heart disease and 
cardiomyopathy is related to his hypertension, as the Board 
has denied service connection for hypertension, there is no 
basis upon which to establish service connection on a 
secondary basis.  Thus, in the absence of evidence of the 
disorder in service or for many years thereafter, service 
connection for heart disease is denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).   


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery 
disease, status post-coronary artery bypass graft, and 
cardiomyopathy, to include as secondary to hypertension, are 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


